Citation Nr: 1432300	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of those proceedings is of record.

Although the issue of entitlement to a TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to her PTSD during the pendency of the present claim.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board increases the Veteran's disability rating to 70 percent herein.  The issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's PTSD has manifested by at least occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms including suicidal ideation; near-continuous panic or depression; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

At the Veteran's most recent VA psychiatric consult in October 2011 the Veteran reported feeling lost, easily agitated, paranoid and anti-social.  She reported having difficulty sleeping, difficulty maintaining friendships and relationships, and occasional thoughts of suicide.

At the Veteran's March 2013 Board hearing she testified that she is claustrophobic, is constantly depressed, and thinks about suicide.  She distrusts and is uncomfortable around men, she is incapable of sustaining a relationship due to her service related trauma, she has frequent panic attacks, up to on a daily basis, she has difficulty sleeping, she is isolated from her family, and she avoids any kind of crowded place and generally stays home when not at work.  She has persistent difficulty at work due to her anxiety from being around men.  

The Veteran's service-connected PTSD is productive of moderate to moderately severe occupational and social impairment characterized by suicidal ideation; inability to establish and maintain effective relationships; near-continuous panic or depression; impaired impulse control and difficulty in adapting to stressful circumstances.  The Board finds that these symptoms approximate at least the level of functional impairment contemplated by a 70 percent disability rating. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent disability rating for PTSD is granted. 


REMAND

The Board finds that the Veteran's PTSD warrants at least 70 percent and is remanding that part of the appeal seeking entitlement to a rating in excess of 70 percent.  At her March 2013 Board hearing the Veteran testified that her PTSD symptoms had worsened since her most recent VA psychiatric consult in October 2011.  The issue of unemployability was also raised at the hearing.  The Board finds that a VA examination is necessary to determine the current severity of the Veteran's PTSD as well as her employability due to her service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Furthermore, the most recent VA treatment records of record are dated October 2011.  The Veteran testified that she has received continuous treatment in the intervening time at the Detroit VA hospital.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her PTSD symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Send the Veteran and her representative a letter addressing VA's duty to notify with respect to her TDIU claim, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how her service-connected disabilities impact her ability to work.

3.  Obtain and associate any VA treatment records generated since October 2011 that pertain to the Veteran. 

4.  After all outstanding records have been obtained, schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of the Veteran's PTSD and its impact on the Veteran's ability to function and maintain gainful employment.  

The examiner should review the Veteran's claims file and conduct any necessary testing. 

The examiner should provide an explanation for all elements of his/her opinion.

5.  Then adjudicate whether a rating in excess of 70 percent is warranted for PTSD, to include whether a TDIU is warranted.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


